Citation Nr: 0811758	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-37 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to September 1964 and from November 1964 to November 1968.

This case was last before the Board of Veterans' Appeals 
(Board) in May 2007 when it was remanded for further 
development including a Department of Veterans Affairs (VA) 
mental health examination.  It was on appeal from an August 
2003 rating decision by the St. Petersburg, Florida Regional 
Office (RO) of VA that denied the veteran's claim for 
entitlement to service connection for PTSD.


FINDING OF FACT

The record contains medical evidence showing that the veteran 
has PTSD due to a verified in-service stressor.


CONCLUSION OF LAW

The criteria to establish service connection for PTSD have 
been not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f), 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board grants service connection for PTSD, 
which represents a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duties to notify and 
assist is necessary.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 
4.125 (2007) (requiring PTSD diagnoses to conform to the 
criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM- IV)).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

Here, there is no contention that the veteran served in 
combat.  He has been diagnosed as having PTSD.  As the Board 
noted in the May 2007 remand, although the veteran had 
identified several stressors, only was has been corroborated, 
i.e, the death of his friend and mentor, [redacted], who 
was killed in a plane crash in June 1966.  The plane that Mr. 
[redacted] was on took off from the U.S.S. Enterprise, where, 
according to service personnel records, the veteran was 
serving on active duty.  There are independent sources in the 
claims folder that confirm that Mr. [redacted] died in June 1966 
in a plane crash while stationed aboard the U.S.S. 
Enterprise.  Thus, in remanding this matter, the Board 
instructed the RO to afford the veteran a VA psychiatric 
examination.  In doing so, the Board indicated that the 
examiner needed to rule in or exclude a diagnosis of PTSD, 
and that if the examiner diagnosed him as having PTSD, the 
examiner needed to state whether the in-service stressor 
involving the death of the veteran's friend and mentor, 
[redacted] [redacted], was sufficient to produce PTSD as the Board 
explained that that was the only verified event that could be 
considered as a stressor.  

Pursuant to the Board's remand instructions, in July 2007, 
the veteran was afforded a comprehensive VA psychiatric 
examination.  The examiner noted that he had reviewed the 
claims folder and, based on his interview of the veteran and 
review of his records, diagnosed the veteran as having PTSD 
due to the verified in-service stressor.  In doing so, the 
examiner offered a lengthy and cogent explanation for the 
diagnosis.  In light of the foregoing, and resolving all 
reasonable doubt in his favor, the Board finds that service 
connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


